Citation Nr: 1442607	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  07-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to September 1971, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In July 2010 and again in November 2013, the Board, in pertinent part, remanded the issue of service connection for hypertension for additional development.


FINDING OF FACT

Hypertension was not affirmatively shown to have been present during service; hypertension as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in September 1971; hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service; and hypertension is not caused by or made worse by a service-connected disability, to include diabetes mellitus and ischemic heart disease with myocardial infarction.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2006 and June 2006.  Additional notice was provided in December 2013.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).


See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  The Veteran was afforded VA examinations in October 2006, October 2010, and December 2010.  These VA examinations reports, taken together, provide a sufficient basis for a fully informed view of the claim decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  






Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.





Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service- connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice connected disability is aggravated (permanently made worse) by a service connected disability.  38 C.F.R. § 3.310(a).  

Exposure to certain herbicide agents, include one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  

If a Veteran is presumably exposed to Agent Orange, there is a presumption of service connection for certain diseases if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  The list of diseases does not include hypertension.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, Agent Orange, in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010); 75 Fed. Reg. 81332 (Dec. 27, 2010); and 77 Fed. Reg. 47924 (August 10, 2012). 








Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension, including any elevated blood pressure readings.  On enlistment examination, the blood pressure reading was 130/68, and the heart and vascular system were evaluated as normal.  On separation examination in August 1971 the blood pressure readings were 118/76 (sitting), 116/68 (recumbent), and 128/76 (standing), and the heart and vascular system were evaluated as normal.  

A May 2006 statement from M.C.B., M.D., the Veteran's primary care physician, is of record.  Dr. B. noted that the Veteran had developed premature coronary artery disease, diabetes, hypercholesterolemia, and hypertension.  "I believe the physical hardships and psychological stresses associated with combat in Vietnam have played a major role in these disabilities."

On VA examination in October 2006, the examiner noted that the Veteran's hypertension was first noted in the 1980s, many years prior to his diabetes mellitus, which was first identified in 1998.  In an addendum report dated in November 2006, the VA examiner stated that the Veteran's hypertension had been pretty stable and had been effectively treated by medication; as there was no evidence to suggest deterioration of his hypertension condition since 1998, "I do not believe the diabetes has aggravated his condition, which has been pretty stable since 1988."

At his hearing before the undersigned in July 2010, the Veteran reported the onset of his hypertension as the early 1980s.




On a VA diabetes examination in October 2010, the Veteran reported the onset of his hypertension as 1989 and his diabetes mellitus as 1998.  Among the list of complications of diabetes mellitus, the examiner noted hypertension.  "The onset of the condition is deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset."

On VA examination in December 2010, the examiner noted that he reviewed the claim file, including the May 2006 statement from Dr. B.  The VA examiner noted that studies have shown that risk factors associated with essential hypertension include:  more common and more severe in blacks; hypertension in parents; salt intake; excess alcohol intake; obesity; dyslipidemia; high fructose corn syrup intake; and certain personality traits.  Secondary hypertension may be more common in those with primary renal disease; oral agents such as contraceptives, chronic nonsteroidal anti-inflammatory agents, and antidepressants; chronic alcohol intake/abuse; pheochromocytoma; primary hyperaldosteronism; renal vascular disease; Cushing disease; hypothyroidism; hyperthyroidism; hyperparathyroidism; sleep apnea syndrome; and coarctation of the aorta:

In citing the above references what is very apparent is that essential hypertension is primary because we do not know the specific etiology whether or not the stress in Vietnam is significantly associated with the development of hypertension in this case is unknown and in my opinion unlikely.  If the stress of military service in a wartime situation were of major importance in the development of hypertension I would anticipate that we would see the overwhelming majority of troops who come back from those areas where the stress of combat is a frequent occurrence subsequently develop hypertension in a fairly brief period of time.  That is not the case to the best of my knowledge and therefore, I do not believe that the medical literature as documented in current publications supports the current contention that the stress of service in Vietnam is etiologically related to the development of primary hypertension at any time in life.



Analysis

The Veteran is service-connected for, in pertinent part, diabetes mellitus and ischemic heart disease with myocardial infarction.  He contends that hypertension is related to exposure to Agent Orange in service or to service-connected diabetes mellitus or ischemic heart disease.  

For the purpose of the analysis, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

Theories of Service Connection

Hypertension as secondary to service connected disability and as secondary to Agent Orange exposure will be addressed separately below. 

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, there were blood pressure readings of 130/68, 118/76, 116/68, and 128/76 (not predominantly 90 diastolic or predominantly 160 systolic), and no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  For this reason, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  






Chronicity and Continuity of Symptomatology

As symptoms of hypertension were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of hypertension were noted during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  

First Diagnosed after Service

Service connection may still be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection.  

The Veteran contends that his hypertension began in the late 1970s or early 1980s, and he has not contended that he experienced elevated blood pressure readings prior to that time period. 

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed hypertension before 1979.

The Board has considered the statement of Dr. B. that the Veteran developed "premature" hypertension and that the physical hardships and psychological stresses associated with combat in Vietnam may have played a major role.  







The Board finds Dr. B.s' statement both speculative and lacking in any supporting rationale.  The opinion of the VA examiner in December 2010 is more persuasive as it cites to medical literature and studies identifying causative factors for hypertension and provides a solid rationale for the conclusion that stresses of service in Vietnam are unlikely to be responsible for the Veteran's hypertension.

Presumptive Service Connection for Hypertension as a Chronic Disease

As for presumptive service connection for hypertension as a chronic disease, hypertension was first documented in approximately 1979, which is beyond the one year presumptive period after discharge from service in 1971 for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

In this regard, the Veteran has variously reported the onset of hypertension as the late 1970s, the early 1980s, or 1982.  None of these suggests that the onset was within the first postservice year.

Secondary Service Connection

To the extent that the Veteran argues that hypertension is secondary to service-connected diabetes mellitus or ischemic heart disease, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  



Here the question of the relationship between hypertension and diabetes mellitus or ischemic heart disease is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between hypertension and a service connected disability.  

As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim.  

As for the evidence of record addressing secondary service connection, the VA examiner in 2010 explained that hypertension preceded the onset of diabetes mellitus was noted in 1998) and the rest of the record consistently showed that hypertension was present for many years prior to the onset of diabetes mellitus.

The VA examiner in 2006 found that diabetes mellitus did not aggravate hypertension as hypertension had remained stable since 1988, many years prior to the onset of diabetes mellitus.  This evidence is persuasive evidence against the claim and there is no favorable medical evidence. 

Agent Orange

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  

Hypertension however is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), and service connection for hypertension due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established. 


Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes hypertension.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The remaining question is whether there is competent and credible evidence that hypertension is actually caused by exposure to Agent Orange.  

In this case, the Veteran has not submitted any medical or scientific evidence that shows a positive association between hypertension and exposure to Agent Orange. 

In the absence of any evidence suggestive of a direct causally relationship between exposure to Agent Orange and hypertension, VA is not required to further develop the claim based on exposure to Agent Orange by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent the Veteran has expressed the opinion that hypertension is related to exposure to Agent Orange, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.






Here the question of the relationship between hypertension and exposure to Agent Orange is not a simple medical condition as under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange.  

The Veteran as a lay person is not competent to offer an opinion on a matter that requires medical or scientific evidence and it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in medicine or science to offer an opinion on the relationship between hypertension and exposure to Agent Orange.  

Summary

The preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), 38 C.F.R. § 3.303(d) (initial post service diagnosis), and 38 C.F.R. § 3.310(a) (secondary service connection), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


